Jenkins, P. J.
The verdict for the plaintiff, in his suit for the recovery of money alleged to have been erroneously paid to the defendant for the repair of the plaintiff’s automobile after the defendant’s assurance that such repairs had been made in a first-class workmanlike manner, when in fact they had not been so made, was supported by evidence, although conflicting; and, the only ground additional to the general grounds being based upon certain newly discovered evidence, which, upon examination of the record, appears to be solely of cumulative and impeaching character in reference to testimony already produced, and not likely to produce a different result, the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


Stephens and Bill, JJ., concur.